Citation Nr: 1759078	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO. 14-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to August 10, 2009 for the grant of service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from May 1978 to November 1982, and from April 1988 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a hearing with the undersigned Veterans Law Judge (VLJ) in April 2017.


FINDING OF FACT

VA received the Veteran's claim for service connection for migraine headaches in April 1992, and the claim was not adjudicated until the September 2010 rating decision, which awarded service connection. 


CONCLUSION OF LAW

The criteria are met for an effective date of April 7, 1992, for the grant of service connection for a migraine headache disability. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is entitled to an effective date earlier than August 10, 2009 for the grant of service connection for migraine headaches. 

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2017).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. 38 C.F.R. § 3.155.

In this case, the RO awarded service connection for the Veteran's migraine headaches in a September 2010 rating decision. At that time, an effective date of August 10, 2009 was assigned as this was considered the date of receipt of the Veteran's claim for service connection. 38 C.F.R. § 3.400(b)(2). The Veteran contends that an earlier effective date should be awarded based on an April 1992 claim she filed shortly before separation from service for chronic migraine headaches, but the RO never adjudicated. After review of the record, the Board agrees with the Veteran.

The record shows that service connection for sinusitis with rhinitis, headaches was granted by the RO in a November 1993 rating decision. At the time the Veteran was rated under Diagnostic Code 6510 for this disability and a 10 percent rating was assigned. The Board notes that the Veteran's April 1992 claim included separate claims for (1) chronic sinusitis (2) allergic rhinitis and (3) chronic migraine headaches, among numerous other claims. The Veteran even specified that she had migraines two times per month. The medical evidence at the time reflected a diagnosis of rhinosinusitis, chronic recurrent, and a separate diagnosis of recurrent headaches. See VA Examination September 1992. In an August 1993 VA examination it was noted that the Veteran had a sinus headache with vascular component. A simple internet search notes that the most common vascular headache is a migraine. It is unclear why the RO at the time combined the rating for the Veteran's sinusitis and rhinitis with her headaches. In fact, the Veteran was assigned a rating only under Diagnostic Code 6510 for sinusitis, pansinusitis, chronic. 38 C.F.R. § 4.97. The Board thus finds that the Veteran's April 1992 claim for migraine headaches was not adjudicated in the November 1993 rating decision. 

In January 1996, the Veteran once again filed a claim for service connection for migraine headaches. The Veteran noted that although she was compensated for headaches connected with sinusitis and allergic rhinitis, she had also been diagnosed with classic migraine syndrome. She stated that she had also been treated for migraine problems while on active duty. The RO once again failed to adjudicate her claim for service connection for migraines, instead treating her statement as a claim for an increased rating for her headaches associated with sinusitis and rhinitis. The Board finds that her April 1992 claim still remained pending at this juncture. 

In November 2006, the Veteran filed an increased rating claim for her service-connected disabilities. The RO, in May 2007, denied an increased rating for her sinusitis with rhinitis and headaches. It should be noted that the RO specifically rated the Veteran's claim under the Diagnostic Code applicable to sinusitis. Once again, her April 1992 claim for migraines was not considered. The Veteran's service-connected disability continued to be labeled as recurrent sinusitis with rhinitis and headaches under Diagnostic Code 6510 (sinusitis). The Board finds that the Veteran's April 1992 claim still remained pending at this point in time. 

The RO did not address the Veteran's claim for service connection for migraine headaches until the September 2010 rating decision that awarded service connection for migraine headaches with an evaluation of 30 percent. 

The record clearly shows that the Veteran first filed a claim for migraine headaches in April 1992, shortly before separation from service. The RO did not address the Veteran's claim for service connection for migraine headaches until the September 2010 rating decision that awarded service connection.

As the April 1992 claim for service connection for migraine headaches remained pending until the September 2010 rating decision, an earlier effective date of April 7, 1992 (the day following separation from service), is warranted. See 38 C.F.R. § 3.400. The Veteran fulfills the criteria for an earlier effective date as of the day after her separation from active duty.

In conclusion, the Board finds that an earlier effective date of April 7, 1992, is warranted for the grant of service connection for migraine headaches. 


ORDER

An effective date of April 7, 1992, for the award of service connection for migraine headaches is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


